DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "at least one azimuthal contact surface" in lines 2-3", at least one azimuthal contact surface" in line 4, “said at least one azimuthal contact surface" in lines 5-6, “each azimuthal contact surface" in lines 6 and 7-8.  Since the phrase “at least one azimuthal surface” is recited twice, it is unclear if the two recitations reference the same at least one azimuthal surface or different azimuthal surfaces, rendering the claim indefinite. It is additionally unclear to which azimuthal surface(s) “said at least one azimuthal contact surface” and “each azimuthal contact surface” refers.  For examination purposes, as best understood by the Examiner in view of the specification, the claim will be interpreted as having “at least one azimuthal surface” wherein all subsequent recitations refer to “said at least one azimuthal contact surface”.  Examiner suggests amending the claim as such to clarify the scope of the intended invention.
Claims 13-21 are also indefinite by virtue of their dependency on Claim 12.
Claim 16 recites the limitation "the azimuthal contact surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear to which azimuthal contact surfaces of the at least one azimuthal contact surface Applicant is referring, rendering the limitation indefinite.
Claim 17 recites the limitation "an anti-wear material” in line 5.  It is unclear if the instant recitation refers to the same anti-wear material of claim 12, or another anti-wear material, rendering the limitation indefinite.
Claims 18-21 are also indefinite by virtue of their dependency on Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen et al. (US 2019/0063232) in view of Frischbier (WO 2014/023425).
In Reference to Claim 12
Duffen teaches:
A moving blade(46) of a nickel-based or cobalt-based alloy(P[0026]), for a turbojet turbine(10; P[0018]), comprising an airfoil(46; P[0022]) and at least one bead(72) at a distal end(tip 70)  of the airfoil(P[0023]), the bead having at least one azimuthal contact surface(78) with another directly adjacent blade(P[0023]), a hard abrasion-resistant material(90, 92; P[0025]), called an anti-wear material(90, 92; P[0024], P[0025]), being deposited on at least one azimuthal contact surface(Fig 3-5; P[0024], P[0029]), the blade being characterized in that an indentation(82) is made in said at least one azimuthal contact surface(Fig 5; P[0024]), the anti-wear material being deposited in the indentation(Fig 5; P[0024], P[0025], P[0029]), and each azimuthal contact surface has a plurality of successive facets defining a chevron-shaped profile(clearly shown in Fig 3-6) 
Duffen fails to explicitly teach:
The blade being made of a titanium and aluminum alloy and each azimuthal contact surface comprising one anti-wear material per facet.
	However, Duffen further teaches the anti-wear material may be positioned at multiple discrete locations in the azimuthal contact surface and can be distributed across the azimuthal contact surface(P[0025]).  Duffen further teaches it is preferable that all contact occurs at the fretting surfaces 92 and does not occur in other regions of the azimuthal contact surface(P[0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen to position the anti-wear material in each facet of the azimuthal contact surface to prevent fretting wear across the entire azimuthal contact surface where contact may occur.
Duffen as modified above still fails to teach:
	the blade being made of a titanium and aluminum alloy
Frischbier teaches:
	An analogous turbine blade being made of a titanium and aluminum alloy(P[0020], P[0033).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen to incorporate the teachings of Frischbier to construct the turbine blades from a titanium-aluminum alloy because it is merely the selection of an art known material suitable for the construction of a turbine blade for turbojet engines.
In further support of this position, the selection of a known material to make an
abradable layer gas turbine casing liner prior to the invention was held to be
obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In Reference to Claim 13
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above), characterized in that said anti-wear material is flush with the indentation(Fig 5; P[0029]).
In Reference to Claim 15
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above), wherein the indentation has a depth(as clearly shown in Fig 5, the indentation has a depth)
Duffen in view of Frischbier fail to explicitly teach:
The depth comprised between 0.1 and 0.5 mm.
Additionally, Examiner notes that while Applicant’s specification mentions a preference of a depth range between 0.1 and 0.5 mm on pages 3 and 5, the specification fails to give criticality to the range, or provide evidence of any unexpected result within the range. The specification is silent regarding any specific improvements, benefits, or unexpected results within the range. 
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Duffen in view of Frischbier to use a depth between 0.1 and 0.5 mm because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 16
Duffen in view of Frischbier teaches:
A moving wheel(38) for a turbojet turbine(10; P[0018]) comprising a plurality of blades according to claim 12 (see rejection of claim 12 above), positioned circumferentially(array of turbine blades are positioned circumferentially adjacent one another; P[0022]), wherein the azimuthal contact surfaces of each blade being in contact with the azimuthal contact surfaces of the two other adjacent blades(P[0023]).
In Reference to Claim 17
Duffen in view of Frischbier teaches:
A method of manufacturing a blade according claim 12(see rejection of claim 12 above), the method being characterized in that it comprises the steps of:
(a) manufacturing the blade comprising the bead(Fig 3-5; P[0026]),
(b) creating the indentation in the azimuthal contact surface of the bead(P[0027),
(c) deposition of an anti-wear material in the indentation(P[0029]).
In Reference to Claim 21
Duffen in view of Frischbier teaches:
The method according to claim 17(see rejection of claim 17 above), wherein step (c) comprises a phase of plasma spraying of the anti-wear material into the indentation(P[0029]).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen in view of Frischbier and Official Notice.
In Reference to Claims 18 and 19
Duffen in view of Frischbier teaches:
The method according to claim 17(see rejection of claim 17 above), wherein step (b) comprises a phase of machining the indentation by electrical discharge or milling the indentation(P[0027]; conventional machining).
Official Notice is taken that using electrical discharge machining and milling are examples of conventional machining and old and well established in the business of turbomachines and is asserted to be a well-known expedient or common knowledge by those of skill in compressor art for their use in manufacturing turbine blades. Further, use of which is capable of instant and unquestionable demonstration as being well-known so as to defy dispute as demonstrated by the art of record. MPEP 2144.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a phase of machining the indentation by electrical discharge or milling the indentation for the purposes of making the indentation.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen in view of Frischbier and in further view of Ma et al. (CN 110747428), hereinafter: “Ma”.
In Reference to Claims 14 and 20
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above) and the method according to claim 17(see rejection of claim 17 above)
Duffen in view of Frischbier fails to teach:
wherein the indentation comprises a phase of sandblasting the indentation so that it has a roughness comprised between 2 and 4 μm.
Ma teaches:
	An analogous surface preparation method for titanium alloy based turbine blades that comprises a phase of sandblasting the indentation so that it has a roughness comprised between 2 and 4 μm(sand spraying to a roughness of 1.5 μm; Example 1, Example 2, Claim 5) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen in view of Frischbier to sandblast the indentation to a roughness between 2 and 4 μm to properly increase the titanium alloy substrate surface roughness, which help increase the bonding force between the wear material and the substrate(Summary of invention – Par 11).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090202344 A1
Bruce; Kevin Leon et al.
US 7771171 B2
Mohr; Patrick et al.
US 5083903 A
Erdmann; Omer D.
US 10196907 B2
Bensalah; Slim et al.
US 11286785 B2
Hirata; Norifumi et al.
US 10895159 B2
Patel; Vijeay et al.
US 9963980 B2
Negri; Arnaud et al.


The above references are cited for teaching similar anti-wear devices for turbine blade outer shrouds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745